DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 5/27/2021.  Claims 1-20 are currently pending and have been examined.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  A Section 101 analysis is below.
Step 1 – are the claims directed to a process, machine, manufacture or composition of matter.  The server of claim 1, system of claim 12 and CRM of claim 14 are within the statutory categories of invention.
Step 2A, prong one – do the claims recite a judicial exception, which is an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon.  Using the text of claim 1 as an example, claims 1, 12 and 14 recite:
1. A wallet server comprising a processor comprising hardware, the processor being configured to remit electronic money collected at a predetermined rate based on a plurality of payment transaction methods registered in a first electronic wallet associated with a first user, to at least one of a second electronic wallet and a deposit account of a financial institution that are associated with a second user.

Referring to the bolded limitations above, independent claims 1, 12 and 14 are each directed to an abstract idea enumerated in the 2019 PEG.  Specifically, claims 1, 12 and 14 are each directed to the abstract idea of methods of organizing human activity.  More specifically, as drafted each of claims 1, 12 and 14 only recite the simple legal or commercial interaction of transferring funds between financial accounts.  Accordingly, each of claims 1, 12 and 14 are directed to the judicial exception of an abstract idea.
Step 2A, prong two – do the claims recite additional elements that integrate the judicial exception into a practical application.   Integration of the judicial exception into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Regarding claims 1, 12 and 14, since these claims only contain mere instructions to implement the abstract idea on a computer in its ordinary capacity for a legal or commercial interaction (e.g., to receive, store, or transmit data), the recitation in claims 1, 12 and 14 of a server, processor and terminal does not integrate the judicial exception into a practical application.  Please see MPEP 2106.05(f) and 2106.05(g).  It is further noted that the claimed invention as recited in claims 1, 12 and 14 does not pertain to an improvement in the functioning of the computer components themselves or a technological solution to a technological problem.
Step 2B – do the claims recited additional elements that amount to significantly more than the judicial exception.  Regarding claims 1, 12 and 14, these claims recite known activity in the field previously known to the industry, specified at a high level of generality, to the judicial exception.  Please see MPEP 2106.05(d) and the Berkheimer Memo.  For example, managing financial accounts and remittances using electronic wallets is notoriously well known as evidenced by the references cited on the PTO-892.  Moreover, the server, processor and terminal of claims 1, 12 and 14 appear to be generic, known devices, as discussed on pages 7 and 8 of the Applicant’s specification.   Accordingly, claims 1, 12 and 14 do not recite additional elements that amount to significantly more than the judicial exception.
In view of the above analysis, independent claims 1, 12 and 14 are not patent eligible.  Dependent claims 2-11, 13 and 15-20 do not cure the deficiencies in their respective base claims as these claims also recite extra-judicial and known activity, and are also not patent eligible.  Specifically, claims 2-11, 13 and 15-20 merely refine the abstract idea by invoking a computer as a tool to perform an existing process (2A2, please see MPEP 2106.05(f)) using known activity such as the use of conventional financial account management and allocations (2B). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2014/0358776) in view of Spector (US 9,195,984).
Claim 1 recites:
A wallet server comprising a processor comprising hardware, (Xu, Figs. 1A and 1B, [0018], server; Fig. 2, [0021], processor)
the processor being configured to remit electronic money collected at a predetermined rate based on a plurality of payment transaction methods registered in a first electronic wallet associated with a first user, to at least one of a second electronic wallet and a deposit account of a financial institution that are associated with a second user.  (Xu, Fig. 3, [0028], received funds incoming to wallet 3000 are allocated to one or more accounts based on a set of allocation; Fig. 4, [0040], automatic funds allocation to an account or card; [0026], external wallet; Fig. 1A, [0018], [0047], wallet database stores data related to multiple external wallets.  Xu does not specifically disclose “a predetermined rate based on a plurality of payment transaction methods”.  Spector, 19:45-19:67, discloses splitting a transaction so as to be collectively satisfied by multiple accounts in a predetermined manner.  It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the allocation rules of Xu to include the splitting of Spector in order to manage financial accounts as discussed in Spector, 4:34-4:49, and Xu, [0014].  Further, it would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Spector in Xu since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additionally, both are in the field of financial account management using electronic wallets and one of ordinary skill in the art would recognize the combination to be predictable.)   
Claim 14 corresponds to claim 1 and is rejected on the same grounds.  Regarding CRM claim 14, Xu, [0022], [0025], [0052], CRM)
Claim 2 recites:
The wallet server according to claim 1, wherein the processor is configured to remit the electronic money allocated at a predetermined ratio to the second electronic wallet and the deposit account.  (Xu, Fig. 3, [0026], [0027], external wallets, accounts; [0034], predetermined allocation proportions or ratios)
Claim 15 corresponds to claim 2 and is rejected on the same grounds.
Claim 3 recites:
The wallet server according to claim 2, wherein the processor is configured to allocate the electronic money at a predetermined ratio for a plurality of payment transaction methods registered in the second electronic wallet.  (Xu, Fig. 3, [0028], allocation of funds includes to credit cards such as class B credit card 3212; [0034], predetermined allocation proportions or ratios)
Claim 16 corresponds to claim 3 and is rejected on the same grounds.
Claim 4 recites:
The wallet server according to claim 1, wherein the processor is configured to regularly remit electronic money collected at the predetermined rate from the first user to the second user.  (Xu, Fig. 4, [0048], allocation rules include default allocation.  Xu does not specifically disclose to regularly remit electronic money collected at the predetermined rate from the first user to the second user.  Spector, 19:45-19:67, discusses wallet vault may also control recurring payments in a predetermined manner.  It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the allocation rules of Xu to include rules for recurring payments as in Spector in order to manage financial accounts as discussed in Spector, 4:34-4:49, and Xu, [0014].)
Claim 17 corresponds to claim 4 and is rejected on the same grounds.
Claim 5 recites:
The wallet server according to claim 4, wherein the processor is configured to: collect, in regular remittance of the electronic money, the electronic money at the predetermined rate based on the plurality of payment transaction methods in the first electronic wallet so that the amount of the electronic money becomes equal to a preset remittance amount; and remit the electronic money, the amount of which satisfies the remittance amount, to at least one of the second electronic wallet and the deposit account.  (Xu, Fig. 3, [0028], received funds incoming to wallet 3000 are automatically allocated to one or more accounts based on set of allocation rules)
Claim 18 corresponds to claim 5 and is rejected on the same grounds.
Claim 6 recites:
The wallet server according to claim 1, wherein the processor is configured to remit the electronic money in response to a remittance request input from a terminal possessed by the first user.  (Xu, Fig. 4, [0044], wallet owner/user may manually select the allocation of funds to a particular account; Fig. 4, [0038], user device 1100)
Claim 7 recites:
The wallet server according to claim 6, wherein the processor is configured to remit the electronic money based on a plurality of payment transaction methods and a rate that are specified by the remittance request.  (Xu, Fig. 3, [0028], allocation rules; [0034], predetermined allocation proportions or ratios may be specified by funds data)
Claim 8 recites:
The wallet server according to claim 1, wherein the processor is configured to deposit, in a deposit process 30Docket No. PTYA-19718-US,CNfrom a first account of a financial institution associated with the first user into the first electronic wallet, electronic money allocated at a predetermined rate for a plurality of payment transaction methods registered in the first electronic wallet.  (Xu, [0014], automatic allocation of  incoming funds; see also [0028], [0031]-[0039]) 
Claim 19 corresponds to claim 8 and is rejected on the same grounds.
Claim 9 recites:
The wallet server according to claim 8, wherein the processor is configured to regularly deposit electronic money at a predetermined rate for the plurality of payment transaction methods in the first electronic wallet, from the first account.  (Xu, [0014], automatic allocation of  incoming funds; see also [0028], [0031]-[0039].  Xu does not specifically disclose “regularly” depositing electronic money at a predetermined rate for the plurality of payment transaction methods in the first electronic wallet, from the first account.  Spector, 19:45-19:67, discusses wallet vault may also control recurring payments in a predetermined manner.  It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the allocation rules of Xu to include rules for recurring payments as in Spector in order to manage financial accounts as discussed in Spector, 4:34-4:49, and Xu, [0014].)
Claim 20 corresponds to claim 9 and is rejected on the same grounds.
Claim 10 recites:
The wallet server according to claim 9, wherein the processor is configured to deposit, in regular deposit of the electronic money, electronic money at a predetermined rate, for the plurality of payment transaction methods in the first electronic wallet so that the amount of the electronic money becomes equal to a preset deposit amount.  (Xu, [0014], automatic allocation of  incoming funds; [0034], predetermined allocation proportions or ratios may be specified by funds data)
Claim 11 recites:
The wallet server according to claim 8, wherein the processor is configured to deposit the electronic money, in response to a deposit request input from a terminal possessed by the first user, based on a plurality of payment transaction methods and a rate that are specified by the deposit request.  (Xu, Fig. 4, [0039], wallet owner enables automatic allocation, computer processor determines applicable allocation rule based on funds data; see also [0040]-[0045])  
Claim 12 recites:
A wallet system comprising: (Xu, Fig. 1A, [0015], system)
a terminal comprising a first processor comprising hardware; and (Xu, Fig. 1A, [0015], user device 1100; [0038], processor)
a server comprising a second processor comprising hardware, (Xu, Fig. 1A, [0015], server 1200; [0038], processor)
wherein the first processor is configured to output a remittance request for remittance of electronic money deposited in a first electronic wallet of a first user to a second user, to the server, and the second processor is configured to, in response to the remittance request, remit electronic money collected at a predetermined rate based on a plurality of payment transaction methods registered in the first electronic wallet, to at least one of a second electronic wallet and a deposit account of a financial institution that are associated with the second user.  (Xu, Fig. 4, [0038], rule-based allocation using processor; Fig. 3, [0028], received funds incoming to wallet 3000 are allocated to one or more accounts based on a set of allocation; Fig. 4, [0040], automatic funds allocation to an account or card; [0026], external wallet; Fig. 1A, [0018], [0047], wallet database stores data related to multiple external wallets

Claim 13 recites:
The wallet system according to claim 12, wherein the first processor is configured to output a deposit request for deposit to the first electronic wallet from a first account of a financial institution associated with the first user, to the server, and the second processor is configured to deposit, in response to the deposit request, electronic money allocatedStatus: FINAL at a predetermined rate for a plurality of payment transaction methods registered in the first electronic wallet.  (Xu, Fig. 4, [0038], rule-based allocation using processor; Fig. 4, [0044], wallet owner/user may manually select allocation of funds)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Burroughs, Jr. (US 2017/0032351) discusses allocating electronic funds using a source account and family wallet, [0075].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Harper whose telephone number is (571)272-5481. The examiner can normally be reached M-Th 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached  at (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GH/




/EDWARD J BAIRD/Primary Examiner, Art Unit 3692